(1) Diversification of Investment Portfolio USD 97.92 VANGUARD TOTAL STOCK MARKET INDEX FUND (All Share Classes) (As of the end of April 2013 ) Market Value Type of Assets Name of Country Investment Ratio (%) Total Dollar [Common Stock] US 247,181,499,607 99.50 0.00 0.00 0.00 Sub-Total 247,181,499,607 99.50 Cash, Deposits, and Other Assets (after liabilities) 1,237,556,226 0.50 248,419,055,833 100.00 Total (Net Asset Value) 24,325,193.95 Million JPY ** Total Net Assets for Investor Shares: $ [ ] (as of the end of April 2013) Note: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter.
